This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                    NO. 32,233

 5 DANIEL CASTANEDA,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 8 Lisa C. Schultz, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Jeffrey C. Lahann
13 Las Cruces, NM

14 for Appellant


15                                 MEMORANDUM OPINION

16 CASTILLO, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed disposition. No memorandum opposing summary affirmance has been filed,

3 and the time for doing so has expired.

4       Affirmed.

5       IT IS SO ORDERED.



6                                          ___________________________________
7                                          CELIA FOY CASTILLO, Judge

8 WE CONCUR:




 9 __________________________________
10 JONATHAN B. SUTIN, Judge




11 __________________________________
12 J. MILES HANISEE, Judge




                                             2